       Case 1:19-cv-12533-WGY Document 176-1 Filed 09/29/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

 BIO-RAD LABORATORIES, INC. and PRESIDENT
 AND FELLOWS OF HARVARD COLLEGE
                Plaintiffs,
                                                            C.A. No. 1:19-cv-12533-WGY
        v.
 10X GENOMICS, INC.,

                Defendant.


 10X GENOMICS, INC.,
                Counterclaim Plaintiff,
        and
 PRESIDENT AND FELLOWS OF HARVARD
 COLLEGE,
                Counterclaim Co-Plaintiff as to certain
                claims,
        v.
 BIO-RAD LABORATORIES, INC.,
                Counterclaim Defendant,
        and
 PRESIDENT AND FELLOWS OF HARVARD
 COLLEGE,
                Counterclaim Co-Defendant as to DJ
                counterclaims.

 DECLARATION OF UTSAV GUPTA IN SUPPORT OF MEMORANDUM IN SUPPORT
      OF 10X GENOMICS, INC.’S MOTION TO EXTEND FACT DISCOVERY

       I, Utsav Gupta, declare as follows:

       1.      I am an attorney at the law firm of Tensegrity Law Group LLP, counsel of record

for Defendant and Counterclaim Plaintiff 10X Genomics, Inc. (“10X”) in the above-captioned

matter. I am an attorney in good standing licensed to practice in the State of California and have


                                                1
       Case 1:19-cv-12533-WGY Document 176-1 Filed 09/29/20 Page 2 of 3



been admitted to practice pro hac vice before this Court. I submit this declaration in support of

Memorandum in Support of 10X Genomics, Inc.’s Motion to Extend Fact Discovery.

       2.     Attached hereto as Exhibit A is a true and correct copy of email correspondence

between N. Saputo, Counsel for 10X, A. Sawyer, Counsel for Bio-Rad, and others, with subject

line “Re: 10X Case No. 12533 – Meet and Confer,” dated September 24, 2020.

       3.     Attached hereto as Exhibit B is a true and correct copy of a letter correspondence

from D. Radke, Counsel for 10X, to A. Sawyer, Counsel for Bio-Rad, regarding Continuing

Deficiencies in Bio-Rad’s Document Production, dated September 18, 2020.

       4.     Attached hereto as Exhibit C is a true and correct copy of email correspondence

between D. Radke, Counsel for 10X, A. Sawyer, Counsel for Bio-Rad, R. Rodrigues, Counsel for

Harvard, and others, with subject line “Re: Bio-Rad/10X: Discovery deficiencies,” dated

September 18, 2020.

       5.     Attached hereto as Exhibit D is a true and correct copy of email correspondence

between J. Robinson, Counsel for 10X, and J. Constant, Counsel for Bio-Rad, R. Rodrigues,

Counsel for Harvard, and others, with subject line “Re: Bio-Rad v. 10X, 1:19-cv-12533, 10X

30(b)(1) Deposition Notices,” dated September 23, 2020.

       6.     Attached hereto as Exhibit E is a true and correct copy of email correspondence

between R. Rodrigues, Counsel for Harvard, U. Gupta, Counsel for 10X, E. Ranks, Counsel for

Stilla, and others, with subject line “Bio-Rad v. 10X/Stilla – Depositions of Weitz and Gordon,”

dated September 28, 2020.

       7.     Attached hereto as Exhibit F is a true and correct copy of email correspondence

between K. White, Counsel for 10X, D. Walter, Counsel for Grant Thornton, and others, with

subject line “Re: Grant Thornton production,” dated August 27, 2020.




                                               2
       Case 1:19-cv-12533-WGY Document 176-1 Filed 09/29/20 Page 3 of 3



       8.      Attached hereto as Exhibit G is a true and correct copy of email correspondence

between M. Stein, Counsel for Blacktrace Inc., K. White, Counsel for 10X, and others, with subject

line “Re: Subpoena to Blacktrace Inc. re: Bio-Rad Laboratories, Inc. v. 10X Genomics, Inc. 19-

civ-12533-WGY,” dated July 17, 2020.

       9.      Attached hereto as Exhibit H is a true and correct copy of email correspondence

between K. White, Counsel for 10X, J. Constant, Counsel for Pacific Biosciences of California,

and others, with subject line “Re: Third Party Pacific Biosciences of California, Inc.’s Responses

and Objections to 10x Genomics, Inc’s Notice to Subpoena,” dated August 12, 2020.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct and that this declaration was executed on September 29, 2020, in

Rancho Santa Fe, California.

                                             /s/ Utsav Gupta
                                                 Utsav Gupta




                                                3
